Citation Nr: 1528648	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-11 1701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder to include vascular problems.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a head injury, to include headaches, memory loss, and stroke.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to a rating in excess of 10 percent for service-connected scars on forehead.

7.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating in excess of 10 percent for service-connected unilateral glaucoma, right eye.

9.  Entitlement to a rating in excess of 10 percent, prior to November 21, 2012, and 20 percent thereafter for service-connected cold injury residuals, left lower extremity.

10.  Entitlement to a rating in excess of 10 percent, prior to November 21, 2012, and 20 percent thereafter for service-connected cold injury residuals, right lower extremity.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and April 2010 rating decisions of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a hearing before the Board on his March 2010, June 2010, and March 2012 substantive appeals.  The Veteran was scheduled for a Board hearing in June 2014, but he failed to report to the hearing.  As the Veteran failed to report for a scheduled hearing and did not show good cause as to why he was unable to appear for the scheduled hearing, the Board will proceed as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Veteran appealed the ratings assigned for cold injury of the left and right lower extremities, and in a March 2013 rating decision the RO granted an increased rating of 20 percent, effective November 2012.  As this is not the highest possible rating for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Board remanded the appeal.  The Board finds that the prior remand directives were not complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Pursuant to the Board's September 2014 remand, it appears that examinations were scheduled in November 2014 for the Veteran's claimed disabilities.  There is a note that the Veteran failed to report to the examination.  The notice letter(s) that was presumably given to the Veteran, however, is not in the claims file.  The case must be returned so that the notice letter that was sent to the Veteran's last known address in November 2014 can be provided. 

In addition, the AOJ was asked to associate with the claims file outstanding VA treatment records, in particular any photographs, or records of treatment or evaluation from the Philadelphia VA Medical Centers (VAMC) to include for the period since March 2013.  Although additional VA treatment records were associated with the claims file, there is no indication that any photographs taken in conjunction with the November 2012 VA examination or in March 2013 were sought.  The Veteran and his representative were not notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

Lastly, the Board notes that a review of the electronic record is negative for a VA Form 646 (Statement of Accredited Representative in Appealed Case), or equivalent, from the Veteran's authorized representative, the National Association of County Veterans Service Officers (NACVSO), Mercer County, New Jersey.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2014).  VA policy is to afford a representative the opportunity to submit a VA Form 646 after completion of the development at the regional office and prior to certification of the appeal to the Board.  See M21-1MR, Part 1, Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  The Board's 2014 remand instructed that Veteran's representative be given an opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case.  As the electronic record is negative for a VA Form 646 or an invitation to NACVSO, Mercer County, New Jersey to submit such, the case must be remanded to allow the NACVSO, Mercer County New Jersey to review the claims folder and submit a VA Form 646 or equivalent.






Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the electronic claims file any photographs taken in conjunction with the November 2012 VA examination or in March 2013.  All attempts to procure records should be documented in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Associate with the claims file the notice letter that was sent to the Veteran for the VA examination(s) that was scheduled in November 2014.  If the letter is not available, reschedule the Veteran for the examination, as noted in the Board's September 2014 remand.  The directions noted in the Board's remand in September 2014 should be specifically followed; and a copy of the notice for any additional VA examination should be associated with the claims file.

3.  Afford the Veteran's authorized representative, NACVSO Mercer County, New Jersey, the opportunity to review the claims folder and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal before sending the case back to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




